Little, J.
The official report states the facts. The head-notes state the conclusion of the court on the points decided, .and need hut little elaboration.
Processioners are not charged, under the law as we understand it, with ascertaining and- marking such lines as were originally fixed between subdivisions of land, to the exclusion of such lines as have been before the time of processioning established either by the act of the parties or by operation of law. When a claim is made by a coterminous owner, of actual possession under a claim of right for more than seven years, to a portion of the land found to be outside of the true original line, they are not to declare where the lines ought to be without regard to adverse possession, but where they really are. Any actual possession under a claim of right which has continued for more than seven years is to be respected by processioners. The question with which processioners deal is not one •of prescription, but of boundary. But they are to determine the question of fact as to whether possession has been held for iseven years under a claim of right. Christian v. Weaver, 79 Ga. 406. Where actual possession has been had under a claim •of right for more than seven years, such claim shall be respected, and the lines so marked by the processioners as not to interfere with such possession. Camp v. Cochrane, 71 Ga. 865.
In a case where the protestant objected to the line because •of such possession by himself and those under whom he claimed for a great number of years, exceeding seven, it was error to disregard such claim and seek only to ascertain the original • district line which correctly divided lots. And where the testimony of himself and the processioners tended to show that the ■.surveyor was not trying to find the line between the parties, but the district line, and did not pay any attention to what ■either party was in possession of, and the line so run was by the jury set up as the true line between the parties, the verdict .•should be set aside.

Judgment reversed.


All the Justices concurring.